DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US 2008/0238005).
	In regards to claim 1, James discloses a vehicle (see fig.3,5,9a-e) comprising: a vehicle body (17) provided with two or more wheels including a steered wheel (42,42a,45) for steering; an inclination angle detection part (20, tilt registration means recording variations in the tilt/inclination angle of the vehicle body) that detects an inclination angle of the vehicle body about a roll axis thereof; and a torque applying part (25,25a,16) that applies a steering torque to the steered wheel in accordance with an 
	In regards to claim 2, James discloses wherein the torque applying part (25,25a) adjusts a steering angle direction of the steered wheel in accordance with the inclination angular velocity of the vehicle body (paragraph 0002).  
	In regards to claim 3, James discloses wherein the torque applying part applies a steering torque in the same direction as the direction of the inclination angular velocity of the vehicle body (paragraph 0027).  
	In regards to claim 5, James discloses wherein the torque applying part includes an elastic member that expands/contracts in accordance with inclination of the vehicle body (resilient cord 25,25a see fig. 9a-9e, examiner notes resilient is understood as being able to recoil or spring back into shape after bending, stretching, or being compressed and therefore can expand/contract).  
	In regards to claim 6, James discloses wherein the inclination angle detection part is a first elastic member that expands/contracts in accordance with the inclination angle of the vehicle body (25), and the torque applying part has a second elastic member that operates in conjunction with the first elastic member to apply a steering torque to the steered wheel (25a) (see fig.9a-e).  
	In regards to claim 7, James discloses wherein the first and second elastic members are the same members (see fig.9a-e).  
	In regards to claim 8, James discloses comprising: a pair of suspension poles (2,2a) that house a pair of suspension arms that suspend a pair of steered wheels; a pair of horizontal links that form a parallel link together with the pair of suspension poles (8,13); and a tie rod (3) that equalizes the steering angles of the pair of steered wheels, wherein the torque applying part (25,25a,16)includes a damper (16 see fig. 9a-e) having one end connected to the tie rod (3) through a damper link (connected 
	In regards to claim 11, James discloses wherein an input member (driver's control 5) that inputs a turning direction and a steering member (steering shaft 6) that steers the steered wheel are mechanically semi-connected (see fig.3 or 5).  
	In regards to claim 13, James discloses comprising a control part (ECU 21) that issues a control command to the torque applying part, wherein the control part issues a control command to the torque applying part so as to adjust a steering angle direction of the steered wheel and/or a steering operation speed in accordance with the inclination angular velocity of the vehicle body.  (Abstract, the variable force steer transmitter (16) being able to exert a directing moment and/or positioning moment on the castoring element, that directs and/or positions the castoring element according to the tilt registration means (20), paragraph 0051).
	In regards to claim 14, James discloses wherein the torque applying part performs the adjustment when an actual inclination angle is far from a target inclination angle and does not perform the adjustment or reduce the adjustment when the actual inclination angle is close to the target inclination angle (technically correct tilt angle) (See paragraph 0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over James (US 2008/0238005) as applied to claims above, and further in view of Suzuki (JP 2009083578), provided by applicant. 
In regards to claim 4, James discloses wherein the torque applying part applies a steering torque in the same direction as the direction of the inclination angular velocity (see paragraph 0051). James fails to explicitly disclose applying the torque in the same direction as the inclination angular velocity when the inclination angular velocity of the vehicle body is lower than a predetermined value and applies a steering torque in the direction opposite to the direction of the inclination angular velocity when the inclination angular velocity of the vehicle body is equal to or higher than the predetermined value.  However, Suzuki discloses wherein when disturbance behavior (tilting) occurs during traveling at a high speed higher than a certain level, steering is made heavy so when the speed is determined above the value and the inclination angle speed of the vehicle body is a above the predetermined value or more, a steering torque is imparted in the opposite direction of the inclination angle speed. It would have been obvious to a person of ordinary skill in the art by the effective filing date to modify James with Suzuki by setting predetermined values of the inclination angular velocity of the vehicle body, as is common and well known in the art in order to provide smooth control and prevent over tilting at different speeds. In combination they teach a vehicle with stable traveling wherein the torque applying part applies a steering torque in the same direction as the direction of the inclination angular velocity when the inclination angular velocity of the vehicle body is lower than a predetermined value and applies a steering torque in the direction opposite to the direction of the inclination angular velocity when the inclination angular velocity of the vehicle body is equal to or higher than the predetermined values determined by James’ speed and inclination transmitters and programmed by the ECU 21. 
Allowable Subject Matter
Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides prior art that teach vehicles with torque applying means and inclination angle detection of relevance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        





/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616